Matter of Cho-Brellis v Board of Educ. of the City School Dist. of the City of New York (2017 NY Slip Op 02599)





Matter of Cho-Brellis v Board of Educ. of the City School Dist. of the City of New York


2017 NY Slip Op 02599


Decided on April 4, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 4, 2017

Friedman, J.P., Sweeny, Moskowitz, Gische, Kapnick, JJ.


3621 101564/13

[*1]In re Haijin Cho-Brellis, Petitioner-Appellant,
vBoard of Education of the City School District of the City of New York, et al., Respondents-Respondents.


Glass Krakower LLP, New York (Bryan D. Glass of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Emma Grunberg of counsel), for respondents.

Judgment, Supreme Court, New York County (Eileen A. Rakower, J.), entered December 4, 2015, denying the petition to annul respondents' determination, dated April 7, 2015, which upheld an unsatisfactory rating for the 2012-2013 school year and terminated petitioner's employment as a probationary teacher, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
A "probationary employee may be discharged for any or no reason at all in the absence of a showing that [the] dismissal was in bad faith, for a constitutionally impermissible purpose, or in violation of law" (Matter of Brown v City of New York, 280 AD2d 368, 370 [1st Dept 2001]). Where there is evidence to rationally support an unsatisfactory rating, the rating must be upheld (see Matter of Murnane v Department of Educ. of the City of N.Y., 82 AD3d 576 [1st Dept 2011]).
Here, the record supported the unsatisfactory rating that petitioner received for the 2012-2013 school year. Petitioner was assigned a mentor and a co-teacher in October 2012, and acknowledged that she received an informal observation in November 2012. The log of assistance showed that the problems with the her pedagogical techniques and relations with staff and parents persisted throughout the school year, and showed little, if any, improvement. Moreover, the principal's testimony at a Chancellor's Committee hearing and a conference summary documented petitioner's problems with record keeping, which worked to the detriment of at least one student.
Respondents' failure to follow certain procedures set forth in their manual for rating employees did not deprive petitioner of a substantial right or undermine the fairness and integrity of the rating process (see Matter of Cohn v Board of Educ. of the City Sch. Dist. of the City of N.Y., 102 AD3d 586 [1st Dept 2013]; compare Matter of Murray v Board of Educ. of the City [*2]Sch. Dist. of the City of N.Y., 131 AD3d 861, 866-867 [1st Dept 2015]).
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 4, 2017
CLERK